Title: From Thomas Jefferson to Robert Barnard, 5 January 1821
From: Jefferson, Thomas
To: Barnard, Robert


Sir
Monticello
Jan. 5. 21.
Your favor of Dec. 28. was recieved the last night. the buildings for the accomodation of the Professors and students of our University will not be ready until next autumn. but when we shall be able to call for Professors and open the institution will depend on the aid our legislature may give. until this be ascertained, we can say nothing on the subject of Professors. but the opening, whenever it may be fixed will be announced in the papers so as to notify all who may be disposed to apply.Accept the assurance of my respect.Th: Jefferson